 414
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
358 NLRB No. 52
 
Pratt Industries, Inc.
 
and
 
International Union of O
p-
erating Engineers, Local 30.  
Cases
  
29

CA

030271, 29

CA

0
30281, and 29

CA

0
30382
 
June 5, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
 
M
EMBERS 
H
AYES 
 
AND 
G
RIFFIN
 
On August 30, 2011, Administrative Law Judge La
u-
ren Esposito issued the attached decision.  The Respon
d-
ent filed exceptions and a supporting brief, the Acting 
General Counsel filed an answering brief, and 
the R
e-
spondent filed a reply brief.
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.  
 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
a

1
 
and conclusions and 
to adopt the recommended Order.
2
 
ORDER
 
The National Labor Relations Board adopts the re
c-
ommended Order of the administrative law judge and 
orders that the Respondent, Pratt Industries, Inc., Staten 
                                        
   
 
1
 
In finding that the Respondent violated Sec. 8(a)(5) and (1) by un
i-
laterally subcontracting unit work in June 2010, we agree with the 
judge that the Respondent did not establish a defense under 
Westin
g-
house Electric Corp.
, 150 NLRB 1574 (1965).  In particular, we find 
that, as to the two unnamed employees, the Respondent,
 
which bears 
the burden of proving this defense, failed to show that the subcontrac
t-
ing comported with its customary business operations, did not vary 
significantly in kind or degree from an established past practice, and 
had no demonstrable adverse impact
 
on unit employees.  As to emplo
y-
ee Andre Jones, we find that the Respondent failed to show that it gave 
the Union an opportunity to bargain over the subcontracting decision 
and did not show that the subcontracting would have no adverse impact 
on unit empl
oyees.
 
In addition, for the reasons stated by the judge, Chairman Pearce 
would find that the 
Westinghouse
 
analysis is inapplicable where, as 
here, the subcontracting occurs while a newly
-
certified union is negot
i-
ating a first contract.  
Eugene Iovine, Inc.
, 356 NLRB 
1056, 1056 
fn. 3 
(2011).  Member Griffin finds it unnecessary to pass on that question in 
light of the fact that the Respondent here failed to establish a defense 
under 
Westinghouse
.
 
Member Hayes agrees with his colleagues that the instances of 
su
b-
contracting to two unnamed individuals were unlawful under 
Westin
g-
house
.  As to the subcontracting to Andre Jones, however, he would 
find that the Respondent lawfully subcontracted work consistent with 

rs to fill vacancies.
 
2
 

-
whole 
remedy shall be computed in accordance with 
Ogle Protection Service
, 
183 NLRB 682 (1970)
, enfd. 
444 F.2d 502 (6th Cir. 1971)
, rather than 
with 
F. W. Woolworth Co.
, 90 NLRB 289 (1950)
.  The 
Ogle Protection
 

the
 
Act which does not involve cessation of employment status or inte
r-

Ogle 
Protection Service
, supra at 683; see also 
Pepsi
-
America, Inc.
, 339 
NLRB 986, 986 fn. 2 (2003)
.
 
Island, New York, its officers, agents, successors, and 
assigns, shall take the action set forth in the Order.
 
 
Nancy Reibstein, Esq. 
and
 
Linda Tooker, Esq.,
 
for the Acting 
General Counsel.
 
Jane B. Jacobs, Esq.
 
(
Klein, Zelman, Rothermel, LLP
), 
of 
New 
York
, New York, 
for the Respondent.
 
Paula Clarity, Esq. (
Archer, Byington, Glennon & Levine
)
, 
LLP
), 
of Melville, New York, for the Charging Party
.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
L
AUREN 
E
SPOSITO
, Administrative Law Judge
. Based upon 
charges filed on June 15, 20
10, June 23, 2010, and September 
7, 2010,
 
by 
International Union of Operating Engineers, Local 
30 (the Union), a consolidated complaint and notice of hearing 
issued on September 17, 2010, and a second consolidated 
amended c
omplaint and 
notice of hearing 
is
sued on 
November 
24, 2010.  The second consolidated amended complaint (the 
c
omplaint) alleges
 
that 
Pratt Industries, Inc. 
(Employer or R
e-
spondent) violated Section
s 8(a)(1) and (5)
 
of the Act by 
alte
r-
ing terms and conditions of employment for bargaining un
it 
employees, which involve mandatory subjects of bargaining, 
without first bargaining to agreement or to a good
-
faith i
m-
passe
.
  
At the hearing, the complaint was amended to include 
an allegation that the discipline of employee Joe Hamilton pu
r-
suant to Res

-
out and sick leave policies 
violated Sections 8(a)(1) and (5). 
 
Respondent filed an answer 
denying the material
 
allegations of the complaint. This case 
was tried before me on 
February 4, 2011, and on March 28, 29, 
and 30, 2011,
 
in 
Br
ooklyn
,
 
New York.
 
On the entire record, including my observation of
 
the d
e-
meanor of the witnesses,
 
and
 
after considering the briefs filed
 
by the Acting General Counsel (the General Counsel)
 
and R
e-
spondent I make the
 
following
 
 
F
INDINGS OF 
F
ACT
 
I
.
 
JURISDICTION
 
Respondent is a domestic corporation with a
n
 
office and 
place of business
 
located at 
4435 Victory Boulevard, Staten 
Island, New York
, where it is engaged in
 
the manufacture and 
recycling of paper and packaging products
. 
 
Annually, R
e-
spondent i
n the course and conduct of its business operations 
purchases and receives at its Staten Island facility goods, su
p-
plies, and materials in excess of $50,000 directly from points 
outside the State of New York
.
  
Respondent admits and I find 
that it is an 
employer engaged in commerce within the meaning 
of
 
Section 2(2), (6), and (7) of the Act.
 
Respondent admits and I find that the Union is a labor orga
n-
ization within the meaning of Section 2(5) of the Act.
 
II
.
  
ALLEGED UNFAIR LABOR
 
PRACTICES
 
A. Background
 
R
espondent recycles paper and cardboard waste, manufactu
r-
ing paper and packaging products, at its Staten Island facility.  
Within the facility there is a production department which o
p-
erates machinery, a recycling department that receives and sorts 
 PRATT INDUSTRIES
 
 
415
 
the arri
ving waste paper, a maintenance department which pe
r-
forms mechanical work, a warehouse department which stores 
and ships the finished product, and an electrical and instrume
n-
tation (E&I) department.  
 
On September 28, 2009, following a representation elect
ion, 
the Union was certified as the exclusive collective
-
bargaining 
representative of the following bargaining unit:
 
 
All full
-
time and regular part
-
time electrical and instrument
a-
tion technicians employed by the Respondent at the Respon
d-

d facility, excluding other maintenance e
m-
ployees, truck drivers, clamp truck operators, paper makers, 
yard operators, yard leads, barge operators, other production 
employees, clerical employees, professional employees, 
guards, managers, superintendents, a
nd supervisors as defined 
in the Act.
 
 
Respondent admits and I find that since September 28, 2009, 
the Union has been the exclusive representative of the bargai
n-
ing unit employees for the purposes of collective bargaining.
 
At the time of the hearing in thi
s matter, there were six ba
r-
gaining unit employees

Darren Kologi, Joseph Hamilton, 

n-
tosh.  Another bargaining unit employee, Larry Dobson, r
e-
signed his employment during the summer of 2010, and at the 
t
ime of the hearing had not been replaced.  Kologi and Hami
l-
ton are shop stewards for the Union, and have attended negot
i-
ating sessions.  Kevin Cruse is a field representative employed 

during collect
ive
-
bargaining negotiations with Respondent.
 
Victor Columbus is the chief labor relations spokesperson 


l-
lective
-
bargaining negotiation
s regarding the E&I technicians.  

division, and is responsible for the overall operations of the 

manager at the Staten Island facility. 
 
Keelie Cruz is the R
e-
gional A term manager, and is responsible for human resources 

facility.   Mike Austin has supervised the E&I technicians since 
approximately January 2010, and prior to th

supervised the bargaining unit employees.
 

 
F
acility and the 
W
ork of the 
B
argaining 
 
U
nit 
E
mployees
 


the 
main mill, the sorting line where recycled materials are rec
y-
cled, 
the warehouse, and a separate corrugating mill.  The E&I 
technicians perform installation, maintenance, repairs, and o
r-
dering for electrical wiring and electrical and instrumentation 
components of machinery at the facility.  They work in all of 
the buildin
gs, ensuring that motors are running, providing wi
r-
ing and communications, and maintaining and repairing valves, 
screens, and other machinery.  They are responsible for clea
n-
ing and maintaining motors and replacing motors when nece
s-
sary from an inventory o
f spare motors kept on racks.  During 
the period of time material to the allegations here, Hamilton 
was responsible for the organization of the motors in the inve
n-
tory area.  The E&I technicians are also responsible for mai
n-
taining emergency lights and exi
t signs, and work on other 
special projects over longer periods of time.
 
The E&I technicians meet with their supervisor for 15 
minutes prior to the start of each shift, and are given tasks for 
the day.  Each E&I technician is assigned a particular area to 
review on a daily basis, ensure that all machinery is working 
properly, and note any problems which need to be evaluated or 
fixed.  During a shift the E&I technicians also receive calls 
from Austin reassigning them to more urgent tasks as they 
arise.  
 
C. 
Alleged 
C
hanges in 
W
ork 
H
ours and 
S
chedules, and 
 
C
ollective
-
B
argaining 
N
egotiations
 
Prior to June 20, 2010,
1
 
the E&I technicians worked 4 days 
per week.  On three of these days, they worked a 12
-
hour shift, 
and on the 4th day they worked an 8
-
hour shift. 
 
Kologi, Hami
l-

worked some weekdays as well, but also covered the weekends.  
Cedeno and Stern worked night
-
shift hours.  All worked a total 
of at least 44 scheduled hours per week.
2
  
There is no real
 
di
s-
pute that on June 20, the regular hours of the weekday shift 
E&I technicians were reduced, and their work schedules 

e-
duced to 41.25 hours per week, and the work schedule was 
changed so that each w
as required to work five 8
-
hour days per 
week.
 
Negotiations for a first collective
-
bargaining agreement b
e-
gan in late September 2009.  Almost all of the negotiating se
s-

third (which was held 

(which took place at a hotel in Staten Island).  Outside of the 
negotiating sessions, Cruse and Columbus communicated by e
-
mail to exchange proposals and information, and to schedule 
meeting dates.
3
 
The initial negoti
ating sessions took place on September 28 
and 29.  On the first day of negotiations, the Union presented 
its proposals, and on the second day the company made its 
initial response.  At the first negotiating session, the Union 
proposed that the technicians 
be paid on a weekly instead of 
biweekly basis, and the company agreed to that proposal the 
next day.  At the first session, the Union also proposed add
i-
tional beeper or on
-
call pay.
 
On October 8, 2009, Cruse emailed Columbus offering O
c-
tober 21 for a negot
iating session, and requesting a copy of the 

e-
                                        
   
 
1
 
All subsequent dates are in 2010 unless otherwise indicate
d.
 
2
 

from 48 to 44 hours per week.   They continued to work a 4
-
day week, 
but one of the 4 days was reduced from a 12
-
hour day to an 8
-
hour day.
 
3
 

egotiations primarily 
on documentary evidence and the testimony of Cruse, Kologi, and 
Hamilton.  Although Columbus addressed the negotiations during his 
testimony, he did not provide a specific factual account, often focusing 

 
opposed to the substantive content of 
the sessions, and admitted that he could not recall what was actually 
said during the negotiations.  I therefore find the testimony of Cruse, 
Kologi, and Hamilton more probative in general than that of Columbus.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
416
 
view the information before meeting.  Columbus replied that 
the company was not available, and offered other dates, inclu
d-
ing October 28.  Cruse accept
ed the October 28 date, but C
o-
lumbus then said he was unavailable.  Cruse asked Columbus 
for his availability on Wednesdays, because Hamilton was off 

offered November 11 and 18, and December 2, 9, 
and 16.  
Cruse accepted November 11, 2009, and later asked that the 
next meeting take place on December 16, due to other matters 
he was working on.
 
On November 12, 2009, Cruse emailed Columbus the U
n-

ich 
Columbus had requested.  Cruse suggested that the parties try 

 
At the third session, on December 16, 2009, the Union mod
i-
fied its proposal regarding on
-
call or beeper pay to provide for 
2 hou
rs pay.  At the end of the meeting, Columbus told Mays to 
show the Union the new schedule.  Mays said that the company 
was presenting a new schedule for the E&I technicians, and 
gave the Union copies.  The new schedule reduced the emplo
y-

roduced rotating shifts.  Cruse asked when 
the schedule change was going to take place, and the company 
said it would take effect within the next month or 2.  Cruse also 
noted that the employees with higher seniority were not a
s-
signed the better or more lu
crative schedules.  Cruse expressed 
disappointment, telling the company that the schedule change 

been productive.  Cruse also stated that changing the schedule 
at that time was an unfair labor pra
ctice.  Cruse, Kologi, and 
Hamilton all testified that the Union did not agree to the sche
d-
ule change at this meeting.
 

t-
ed proposals for weekend differentials and equalization of ove
r-
time.
 
At the next session on January 20, Cruse asked the company 

Columbus said that the company wanted to reduce the emplo
y-

l-
ing of specific 
employees.  Columbus did not provide a specific 
date for implementation of the schedule.  Cruse reiterated that 
the implementation of the schedule would be an unfair labor 
practice, and stated that he wanted to negotiate something a
c-
ceptable to everyone.  
Columbus suggested that the Union pr
e-
pare a proposed schedule, and Kologi and the other E&I techn
i-
cians did so.  
 
On February 10, Columbus emailed Cruse information r
e-
garding the hours worked and earnings of the bargaining unit 
employees, which Cruse had r
equested in order to calculate the 

information regarding salaries and bonuses.  He also reiterated 
his request for information regarding the medical plan, which 
Columbus had told him was compa
rable to the plan available 
through the Local 30 benefit funds, but significantly less e
x-
pensive.  Finally, Cruse told Columbus he was working on a 

forward it soon.  
 
At the next session, on Febr
uary 24, the Union presented the 
alternative work schedule it had prepared.  After reviewing the 

could not agree to it, because it needed some employees avail
a-
ble for day shift rotation at all tim
es.  Cruse raised issues r
e-
garding assignment of specific employees, rotating shifts, and 
equalization to correct disparities in overtime earnings.  A
c-
cording to Cruse, Columbus did not respond, and the parties 
agreed to exchange ideas regarding scheduling
 
and begin di
s-
cussing wages at the next session.  Cruse again stated that 

labor practice.
 
On March 15, Cruse sent revised proposals to Columbus, and 
Columbus asked for more specifics regarding Cruse

a-
tions.  An email exchange regarding the calculation of the cost 

t-
ing session during that month was scheduled to follow a grie
v-
ance meeting involving the Papermakers bargaining unit.
4
  
Ho
wever, because the grievance meeting ran 2 hours longer 
than anticipated, Kologi and Hamilton left, and the session did 
not take place.  Cruse testified that such late starts were a recu
r-
ring problem with E&I negotiations scheduled after grievance 
meetings
 
involving the Papermakers unit.  
 
At the end of March, Cruse and Columbus had an email e
x-
change regarding additional dates for negotiating sessions.  
Cruse had asked Columbus for additional dates, concerned 
because Columbus appeared to be more limited in 
his availabi
l-

involving the Papermakers unit.  In response, Columbus offered 
May 26, and Cruse asked for dates which were not an entire 
month apart, suggesting that the parties meet every Wednesd
ay.  
Columbus suggested that negotiating sessions alternate between 
New York and Atlanta, which Cruse stated was not feasible 

suggested conference calls as an alternative, and declined to 
sched
ule consecutive days because the bargaining sessions 
usually did not last more than a few hours.  
 
At the next session, on April 21, the parties briefly discussed 
the proposed schedule changes, with the company providing 
another written schedule which was 
similar to the schedule it 
had presented at the December 2009 meeting.  The company 
said that the new schedule would take effect in 2 weeks.  The 
parties did not reach agreement on the proposed schedule 
change at that meeting, and Cruse again reiterated th
at chan
g-
ing the schedules would constitute an unfair labor practice.
5
  

o-
posals at this meeting, with Cruse explaining his calculations.  

7, as opposed to 10, days of sick time per year.  The discussion 
ended with Cruse proposing that shifts be chosen by the e
m-
ployees based on seniority, and Columbus responding that the 
company assigned the shifts at its own discretion.  At the co
n-
                                        
   
 
4
 
Thi
s is another bargaining unit of employees at the Staten Island 
facility represented by the Charging Party Union.
 
5
 
Cruse testified that he repeatedly told Columbus that the impl
e-
me
n
tation of the new schedules would be an unfair labor practice.  
Columbus co
nfirmed that Cruse accused him of committing unfair 
labor practices throughout the negotiations.
 
 PRATT INDUSTRIES
 
 
417
 
clusion of
 
this session, the parties agreed to meet again on May 
12
 
and 
26, and June 9.
 
Columbus testified that after the April 21 negotiating session 
ended the parties were still bargaining.  Throughout the negot
i-
ations neither party declared impasse, and the compa
ny never 
announced that it was making or would implement a final offer.
 
The next day, Cruse emailed Columbus, asking for a copy of 

nonbargaining unit employees.  Columbus responded by stating 
tha
t the schedule of the maintenance employees was being 

m-
bus also noted that he was unavailable for a negotiating session 
on May 12, and suggested May 27.  Cruse suggested June 23, 
and Columbus counte
red with June 30, as he would be traveling 
the week before that.  Columbus then sent Cruse a detailed 

allocating proposed wage increases toward the cost of the Local 
30 benefit plans.
 
At some 
point after the April 21 negotiating session, Cruse 
received a call from Kologi, who told him that the schedule 
change had been implemented.  Cruse then consulted the U
n-

However, while discussing
 
another matter with Columbus, 
Cruse asked him to hold off on implementing the schedule 
change, and Columbus agreed.
6
  
Columbus explained in an 


7
  
May
s responded 


o-
lumbus sent an email on May 1 to Cruse telling him that the 
company would delay the implementation of the schedule 
change u
ntil after the parties met on May 26.  However, Cruse 
canceled the May 26 meeting because he had been subpoenaed 
to appear at a legal proceeding, and the parties rescheduled the 
session for June 9.  
 

 
proposals for use at the scheduled June 9 session, which he 


call
-
in and beeper pay, to provide the same benefits as those 
provided 


-
in and beeper pay pr
o-
posal as modified at the December 16, 2009 session.  Columbus 
testified that the modified call
-
in and beeper pay proposal was 
implemented in con
junction with the June 20 schedule changes, 
and Mays testified that the company agreed to increased beeper 
pay during negotiations regarding its proposed schedule chan
g-
es.  
 
The June 9 negotiating session did not take place, but there is 
no definitive evid
ence in the record as to why.  Although C
o-
lumbus contended that the June 9 session was canceled by the 
Union, I do not find this testimony particularly probative in 
light of documentary evidence establishing that other sessions 
                                        
   
 
6
 
Cruse arranged an off
-
the
-
record meeting with the company on 
June 8, at a restaurant in Staten Island, but no substantive issues were 
discussed at that time.
  
 
7
 
The schedule can also be referred to as the roster.
 
he contends were canceled by
 
the Union were in fact not co
n-
firmed or were canceled by Columbus himself.  In an email 
acknowledging that Cruse had canceled the May 26 session 
because he was required to appear at a legal proceeding, C
o-

-

 
there is no 

 
On June 9, Mays called a lunch meeting with some of the 
day
-
shift E&I employees at the Staten Island facility.  Mays 
distributed a memo from Cruz attaching a new schedule, and 
memos regarding calling in s
ick and the use of unpaid time for 
sick leave.
8
  
The new schedule required that each employee 
work a fixed 8
-
hour shift, 5 days per week, without rotating 
shifts.
9
  
These 8
-
hour shifts

7 a.m. to 3 p.m., 9 a.m. to 5 p.m., 
and 11 a.m. to 7 p.m.

had not exist
ed prior to this time.  In 
addition, McIntosh and Hamilton were assigned to work nights 
and weekends as part of their regular schedule.  Kologi and 

employees could rotate the shifts; Mays said that 
they could do 
so.
10
  
Kologi testified that the union representatives at this 
meeting did not agree to the schedule change, and had never 
agreed to any of the schedule changes proposed by the comp
a-
ny during negotiations.  Kologi informed Cruse, and on June 1
5 
the Union filed the charge in Case 29

CA

30271, alleging that 
Respondent had unlawfully altered the bargaining unit emplo
y-

 
The new schedule took effect on June 20, and thereafter K
o-
logi and Hamilton were more
 
restricted in terms of their avail
a-
bility for negotiating sessions.  Cruse, Kologi, and Hamilton all 
testified that the Union never agreed to the schedule change 
implemented on June 20 during previous or subsequent neg
o-
ti
a
tions.
 
Columbus was on vacation f
or the last 2 weeks in July, and 
Hennessey was on vacation for the first 2 weeks of August.  On 
July 29, Columbus emailed Cruse asking him when they were 
going to meet again.  Regarding an annual incentive for the 

olumbus stated as 
follows: 
 
 
. . .  since you file a NLRB charge every time we do anything, 
we will not do anything with regard to a payment or denial of 
payment until we have reached an agreement on what we are 
going to do or disagree on what we are going
 
to do.  Be a
d-
vised that the annual incentive is 100% discretionary.
 
 
On August 5, Cruz emailed Cruse to tell him that Columbus 
was trying to reach him regarding dates for further E&I negot
i-
ations.  Cruse responded that he was checking on dates with 
Kologi
 
and Hamilton.  On August 10, Cruz sent Cruse a list of 
dates that Columbus was available for negotiations from late 
August through December.  During email exchanges in Se
p-
tember, Cruse proposed seven specific dates that Columbus was 
                                        
   
 
8
 
Austin and Cruz were also present at this meeting.  Hamilton was 
given the schedule and other memos by Austin a few days later.
 
9
 
Because the new schedule reduced the hours worked per day from 
12 t
o 8, sick, vacation, and holiday pay were reduced accordingly.
 
10
 

d-
ule amongst themselves whereby they rotated each of the three new 
shifts implemented by the company.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
418
 
available, and asked t
o do conference calls as well in order to 
move things along.  However, Cruse then canceled these dates, 
explaining that the E&I employees had given him an incorrect 
schedule.  The next week, Cruse emailed Columbus seven di
f-
ferent dates for negotiating sess
ion, and eventually the parties 
agreed on eight dates in October, November
,
 
and December.
 
On November 3, Columbus emailed Cruse a comparison of 
the medical benefits under the company and Local 30 plans.  
Cruse again asked for a Summary Plan Description (SP
D) for 

provide one as soon as it was complete.  Cruse responded that 
he would have to cancel the upcoming meetings unless Colu
m-
bus provided the SPD, as he would be unable to prepare pr
o-
posals.  Co
lumbus and Cruse exchanged dismayed emails, and 
Columbus suggested that he might request a Federal Mediator.  
The next week, Columbus sent Cruse a copy of the SPD and 
asked about scheduling additional negotiating sessions.  
 
On December 10, Columbus sent C
ruse E&I department job 
descriptions that Cruse had requested, with classifications for 
the different E&I technicians.  Columbus also asked for a d
e-
tailed assessment to illustrate how the Local 30 medical plan 

stated that the 


terms identical to those contained in the collective
-
bargaining 
agreement which applied to the Papermakers, but agree
d to the 
ten percent coverage pay proposed by the Union (with r
e-
strictions).  Columbus also stated that the company would pr
o-
vide the discretionary incentive payment to the E&I technicians 
if the Union agreed that it would not file an unfair labor pra
c-
tice
 
charge.  He concluded that the company would agree to 

the contract.  Columbus also stated that Cruse had not sche
d-
uled any future meetings.
 
It is undisputed that during the course of the nego
tiations the 
parties never reached agreement regarding wages, benefits, and 
many other terms and conditions of employment.
 
D. Sick 
L
eave and 
C
all
-
i
n
 
P
olicies, and the 
D
iscipline 
 
of Joe Hamilton
 
At the June 9 meeting described above, the company also i
s-
sue
d two memos to the E&I technicians regarding call
-
out pr
o-

i-
fied that prior to that time, when calling in sick the employees 
would call the facility and leave a voicemail message for their 
supervisor.
  
They did not have to speak to a supervisor directly, 


that if they exceeded their allotment of 3 sick days per year, 
they were perm
itted to take unpaid leave for any additional 
absences.  They were not required to use vacation time for a
b-
sences in excess of 3 days per year.
 
In an email dated June 9 from Austin to Cruz, Austin su
g-

ar
t-

out to him on his cell phone or at home at least 45 minutes prior 
to the start of their shift.  Austin also suggested that employees 
with no remaining sick time be required to use a vacatio
n day 
when they call out.  Cruz testified that she and Austin were 
going to have a lunch meeting regarding the new E&I techn
i-
cian schedules and that Austin wanted her to write a memo 

-

 
In the June 9 memos distribut
ed to the employees, the co
m-
pany required that the E&I technicians speak directly to their 
supervisor (Austin), either on his mobile phone or home tel
e-
phone number, when calling in sick.  The employees were r
e-
quired to leave a message if they could not rea
ch their superv
i-


u-
pervisor, they were required to contact the engineering manager 
(Mays), and then the shift foreman if the engineerin
g manager 

e-
ly, employees who do not follow the process outlined above 

 

n-

t employees would be required 
to use vacation days after exhausting their allotment of 3 sick 
days per year.  This memo also required that employees provide 

i-


 
On December 27, Austin issued a written disciplinary report 
to Hamilton for calling out that day, when he had no sick or 
vacation time available.
 
In the initial negotiating session, the Union proposed increa
s-
ing the number of 
sick days to 10 per year, and the company 
proposed eliminating the 3 sick days per year that employees 
then received.  The company also proposed eliminating the 

m-
pany never made any other proposa
ls regarding procedures for 
the use of sick leave.  The Union never agreed to any of the 

 
E. Subcontracting of E&I 
D
epartment 
W
ork
 
It is undisputed that after the June 20 schedule change, R
e-
spondent brought in three employees of a con
tractor known as 
Jisk.  Columbus testified that one of the employees, Andre, was 
brought in to replace E&I technician Larry Dobson, who had 
resigned.  Columbus testified that the other two employees 
were brought in to familiarize themselves with the operat
ions of 
the mill.  These two employees were not intended to remain 
with the company, and only worked for a few weeks.  Andre, 

complete his probationary period.  Columbus testified that R
e-
spondent 
has not engaged any subcontracted employees in the 
E&I department since these three Jisk employees left.  
 

the Jisk employees reorganizing the motor inventory, work 
which would normally have been
 
done by Hamilton.  They also 
observed the Jisk employees repairing and replacing emergency 
and density lights and exit signs, work normally done by E&I 
technician Gary Stern.  
 
It is undisputed that in the past Respondent has used subco
n-
tractors to perfor
m E&I department work during monthly shu
t-
downs for equipment maintenance, and for large scale jobs 
which require that significant amounts of work be performed in 
a short period of time.  Respondent also used subcontractors for 
 PRATT INDUSTRIES
 
 
419
 
work on specific equipment, o
r work beyond the technical e
x-
pertise of the E&I technicians.  Columbus and Mays both test
i-
fied that the company used its discretion to determine whether 
the particular work or volume of work required bringing in 
subcontractors.  It is also undisputed that
 
Respondent has used 

i-

both hired by Respondent in this manner, as were Stern, Do
b-
son, and Cedeno.
11
    
 
Columbus testified that on June 16, 
at an arbitration regar
d-
ing an unrelated matter, he and Cruse had a conversation r
e-
garding the resignation of E&I technician Larry Dobson.  Do
b-

Columbus testified that after the arbitration conclud
ed, he and 
Cruse began discussing Dobson.  Columbus testified that Cruse 
told him that the E&I technicians were talented employees who 
would have no problem finding other employment.  According 
to Columbus, Cruse stated that he had assisted Dobson with 
fin
ding another job, and would similarly help the other E&I 
technicians find work elsewhere.  Columbus responded that if 

mill short handed, he would be forced to have subcontractors 
come to the plant
 
and begin the training process.  Columbus 
testified that he asked Cruse to return to the mill with him to 
discuss the situation, and Cruse said that he had to attend a 
photo shoot.
 
Columbus testified that Hennessey, Mays, and Cruz were 
present during this
 
conversation, and that union attorney Paula 
Clarity may have been present as well.  Cruz testified that she 
only heard Cruse tell Columbus that he had found other work 
for Dobson before she left the conversation.  Mays testified that 
Cruse told Columbus t
hat Dobson was leaving the mill because 
Cruse had found him another job, and commented that he was 
actively looking for other jobs for all of the E&I technicians.  
According to Mays, Columbus said that the company would 
then get some subcontractors into th
e facility to familiarize 

o-
lumbus asked Cruse to come to the mill to discuss it, and Cruse 
declined.
 
Clarity testified that the entire conversation involved sche
d-
uling additional negotiating sess
ions, and that the discussion 

i-
cians never took place.
 
The company never made any proposal regarding subco
n-
tracting during the contract negotiations, and subcontracting 
was never discussed.
 
III
.
  
A
NALYSIS AND CONCLUSI
ONS
 
A. Alleged 
C
hanges in 
W
ork 
H
ours and 
Wo
rk 
S
chedules
 
The evidence establishes that on June 20, Respondent altered 
the work hours and schedules of the E&I technicians.  R
e-
spondent makes three arguments in support of its contention 
                                        
   
 
11
 

he Jisk employees he observed in the 
plant after the schedule change were not being directed by permanent 

working independently.  Hamilton also testified that the Jisk employees 
were not 
working with the permanent E&I employees.
 
tha
t these changes were not unlawful.  Respondent contends 

and schedules because the parties were at impasse in negoti
a-
tions, because the Union engaged in dilatory bargaining, and
 
because the Unio
n agreed to the changes.  The evidence does 
not support these assertions.
12
 
Under Section 8(a)(5) of the Act, an employer may not un
i-
laterally institute changes regarding wages, hours, and other 
terms and conditions of employment before a valid im
passe in 
negotiations for an overall agreement is reached.  
NLRB v. 
Katz
, 369 U.S. 736 (1962).  Until that time, an employer may 
not unilaterally implement changes in terms and conditions of 

or d


Bottom Line Enterprises
, 302 NLRB 373, 374 
(1991),
 
enfd. 
15 F.3d 1087 (9th Cir. 1994) (internal quotations 
omitted); 
Hospital Perea
, 356 NLRB 
1204, 1216
 
(2011).  
When a genuine impasse exi
sts, or either of the exceptions 
articulated in 
Bottom Line Enterprises
 
apply, the employer is 
free to implement any changes reasonably comprehended wit
h-
in its previous proposals.  
Richmond Electrical Services
, 348 
NLRB 1001, 1003 (2006).
 
A genuine impasse
 
exists when there is no realistic possibi
l-


Monmouth Care Center
, 356 NLRB 
152
 
(2010), 354 NLRB 11, 
59 (2009), 
citing
 
Essex Valley 
Visiting Nurses Assn.
, 343 
NLRB 817 (2004); 
Cotter & Comp.
, 331 NLRB 787 (2000), 
enf. denied in part
, 254 F.3d 1105 (D.C. Cir. 2001).  In order to 
determine whether an impasse exists, the Board evaluates the 

 
negotiations, the 
length of the negotiations, the importance of the issues forming 

m-
poraneous understanding regarding the state of negotiations.  
Taft Broadcasting Co.
, 163 NLRB 475, 478 (1967
), 
enfd.
 
395 

n-
temporaneous understanding, in order to find a valid impasse 
the evidence must establish that both parties believed no fruitful 
negotiations were possible, or that both parties were u
nwilling 
to compromise further.  
Monmouth Care Center
, supra at 59; 
Essex Valley Visiting Nurses Assn.
, 354 NLRB at 840; 
see also
 
Ford Store San Leandro
, 349 NLRB 116, 121 (2007).  The 

of pr
oving that a genuine impasse existed rests with the party 
making the contention.  
Monmouth Care Center
, supra at 59; 
Serramonte Oldsmobile
, 318 NLRB 80, 97 (1995), 
enf. denied 
in part
 
83 F.2d 227 (D.C. Cir. 1996). When interposed as a 
defense to allegedly 
unlawful unilateral changes, the evidence 
must demonstrate that impasse existed at the time the disputed 
changes were implemented.  
Northwest Graphics, Inc
., 343 
                                        
   
 
12
 
Respondent adduced evidence intending to show that the changes 

overall earnings once overtime, beeper pay, and call
-
in pay were taken 
into acc
ount.  This evidence is not relevant to 
the 


regularly scheduled work hours and altered their work schedules.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
420
 
NLRB 84, 90

92 (2004) (impasse occurring after unilateral 

ing proposals irrelevant).
 
The evidence here does not establish that the parties were at 
an impasse in negotiations as of June 2010, when the change in 
work hours and schedules was announced and implemented.  
The evidence establishes, that as of that time 
neither party had 
declared impasse, and Respondent had not made anything it 
described as a final offer.  In fact, Columbus testified that after 
the April 21 session, the last session before the implementation 
of the new work hours and schedule, the parties
 
were still neg
o-
tiating.  This evidence tends to demonstrate that the parties 
were not, at the time, under the impression that fruitful negoti
a-
tions were impossible.  
American Standard Cos.
, 356 NLRB 
4 
(2010), 352 NLRB 644, 652 (2008); 
Monmouth Care Center
, 
supra at 59; 
Essex Valley Visiting Nurses Assn.
, 343 NLRB at 
841.  Indeed, at the end of the April 21 session additional neg
o-
tiating sessions were scheduled for the May and June, indica
t-
ing that the parties still believed that productive negotiations 
wer
e possible.
13
  
See
 
Laurel Bay Health & Rehabilitation Ce
n-
ter
, 356 NLRB 3 (2010), 353 NLRB 232, 233 (2008) (agre
e-
ment to further meetings militates against a finding of impasse).  
 
Other factors also indicate that the parties were not at i
m-
passe when the new
 
work hours and schedule change were 
implemented.  As of June 2010, only six negotiating sessions 
had taken place, and the parties only began discussing econo
m-
ic proposals at the April 21 meeting.  Particularly in the context 
of first contract negotiations
, the limited number of sessions 
which had actually occurred prior to implementation belies a 
contention that the parties were at impasse at the time.  
Mo
n-
mouth Care Center
, supra at 59.  The evidence also establishes 
that at the April 21 negotiating sessi
on the Union modified its 
proposal regarding sick time, and proposed that employees be 
permitted to choose the new shifts suggested by the company 
on a seniority basis, indicating its flexibility and willingness to 
compromise regarding the scheduling issue
.  See
 
Laurel Bay 
Health & Rehabilitation Center
, supra at 233 (no impasse 
where union stated that it was willing to consider alternative 
medical plan proposals and would begin preparing a counte
r-
proposal of its own); 
American Standard Cos.
, supra at 652 (
no 


b-
lishes that when he learned from Kologi after the April 21 
meeting that the new schedule was going to be implemented, 


that the parties could discuss the issue at the next negotiating 
session.  This turn of events indicates that there was no co
n-
temporaneous understanding that the parties had reached i
m-
passe.  
Essex Valley Vis
iting Nurses Assn.
, supra at 841 (no 
impasse existed where union requested additional bargaining 

 
The cases discussed by Respondent in support of its assertion 
that the parties had reached impasse involve fac
tual circu
m-
stances which make them inapplicable here.  A number of these 
                                        
   
 
13
 
Although Respondent claims that the Union canceled nego
tiating 
sessions in May, the evidence establishes that Columbus was ultimately 


 
cases involve substantial bargaining over economic terms, r
e-
sulting in intransigent positions, whereas in the instant case 
bargaining over economics had barely begun.  
ACF Industries
,
 
347 NLRB 1040, 1040

1042 (2006); 
McAllister Bros
.
, 312 
NLRB 1121, 1121

1122 (1993); 
Hamady Brothers Food Ma
r-
kets
, 275 NLRB 1335, 1335

1336, 1337

1338 (1985).  In add
i-
tion, although the cases involve negotiations comprised of fe
w-
er than 10 bargaining sessi
ons, the employers there began neg
o-
tiations with economic proposals based on openly announced 
cost cutting imperatives that the unions were unwilling to a
p-
proach, let alone accept.  
ACF Industries
, supra at 1041; 
McA
l-
lister Bros
.
, supra at 1121

1122; 
I. 
Bahcall Industries
, 287 
NLRB 1257, 1258

1259, 1262 (1988); 
Hamady Bros
.
 
Food 
Markets
, supra at 1337

1338.  Strikes and strike votes were 
also involved, and in most of the cases impasse was declared or 
a final offer was clearly articulated by the employer. 
 
ACF I
n-
dustries
, supra at 1040

1041; 
McAllister Brothers
, supra at 
1121

1122; 
I. Bahcall Industries
, supra at 1259; 
Hamady 
Brothers Food Markets
, supra at 1336.  As a result, the situ
a-
tions addressed in these cases are not factually comparable to 
the evide
nce in the record here.
 
For all of the foregoing reasons, I find that the parties were 
not at impasse in June 2010 when Respondent implemented its 

 

tention 
that the Union continually avoided or delayed bargaining such 
that implementation of the schedule change was permissible 
under 
Bottom Line Enterprises
.  The evidence establishes that 
Cruse and Columbus made repeated, mutual efforts to agree on 
date
s for negotiating sessions.  Prior to the April 21 session, 
Cruse in his emails to Columbus had suggested scheduling 
additional negotiating sessions, scheduling dates less than a 
month apart, and meeting every Wednesday, when the emplo
y-
ee negotiating commi
ttee members were regularly available. 
 
See
 
Ford Store San Leandro
, supra at 121 (no evidence that 
union delayed bargaining where it proposed alternate dates 
when unable to meet on dates proposed by the company).  After 
the April 21 session, Cruse and Colu
mbus continued to e
x-
change dates for additional sessions, and the evidence esta
b-
lishes that the May 26 session was canceled by Cruse because 
he received a subpoena requiring that he appear at a legal pr
o-
ceeding.  By contrast, the cases finding implementati
on justif
i-
able due to union delay in bargaining involve lengthy, obstinate 

o-

See
 
Serramonte Oldsmobile
, supra at 100

101 (union repeated
ly 
stated it was unable to prepare proposals, failed to discuss pr
o-
posals with bargaining unit employees, refused to commit to 
additional negotiating sessions during the month prior to i
m-
plementation, and failed to respond to requests for additional 
dates 
in the last week of that month); 
Southwestern Portland 
Cement Co.
, 289 NLRB 1264, 1276

1277 (1988) (union repr
e-
sentative repeatedly absented himself from bargaining and de
s-
ignated a completely uninformed and unprepared replacement 
without actual authority 
to negotiate to agreement); 
M & M 
Contractors
, 262 NLRB 1472 (1982), 
pet
ition
 
for review d
e-
nied
 
707 F.2d 516 (9
th
 


-
month period prior to impl
e-
 PRATT INDUSTRIES
 
 
421
 
mentation by refusing to provide meeting
 
dates, and by dela
y-
ing arranging meeting dates after finally demanding negoti
a-
tions).  I therefore find that the union here did not delay the 
bargaining process in any manner justifying implementation of 
the reduced work hours and schedule changes.
 
Finall

n-
tion that the Union agreed to the schedule changes and redu
c-
tion in work hours.  Cruse, Kologi, and Hamilton all testified 
that the Union did not agree to the changes prior to their i
m-
plementation.  The d
ocumentary evidence regarding the negot
i-
ations

bargaining notes and emails

does not reflect any 
agreement.  After the schedule change was announced in April, 

a-
tion of the schedule change be delayed 
until after the parties 
met again.  Five days after the changes were implemented, the 
Union filed an unfair labor practice charge alleging that they 
were unlawful.  None of this evidence is consistent with the 

 
hours and 
schedule change.
 
The evidence adduced by Respondent does not substantiate 
its argument that the Union agreed to the changes.  Columbus 
and Mays did not actually testify that Cruse agreed to the 
schedule change or to its implementation.  Instead,
 
they co
n-

beeper/call
-
in pay were discussed simultaneously with the 

i-
mately bases its argument that the Union agreed to their i
m-
plementation 
on its own purportedly simultaneous implement
a-

-
in pay pr
o-
posals.  I find this argument unpersuasive.  First of all, the ev
i-

k-
ly pay proposal at the seco
nd negotiating session on September 
29, 2009, and not when the schedule changes were announced 
or implemented in June 2010.  In addition, the temporal corr
e-
l
a

in hours and schedule change and its imp
lementation of the 

-
in pay proposal is insufficient to establish 

schedule change, given the evidence militating against such a 
conclusion.  The fact that Respondent chose to simu
ltaneously 

-
in pay proposal cannot in 

proposed schedule change and reduction in work hours.  Ther
e-

 
that the Union agreed to these changes prior to their impleme
n-
tation.
 
For all of the foregoing reasons, I find that Respondent vi
o-
lated Section 8(a)(1) and (5) by unilaterally reducing the work 
hours of the day
-
shift E&I technicians and changing the E&I 
t

r-
all agreement, as alleged in the complaint.
 
B. Alleged 
C
hanges in 
S
ick 
L
eave and 
C
all
-
out 
P
olicies, and 
the 
D
iscipline of Joe Hamilton
 
As discussed above, an employer may not make unilateral 
chang
es in policies involving mandatory subjects of bargaining 
under Section 8(d) of the Act.  
NLRB v. Katz
, 369 U.S. 736 
(1962).  It is well settled that sick leave, requiring that emplo
y-

i-
nary pol
icies are mandatory subjects of bargaining.  
Flambeau 
Airmold Corp.
, 334 NLRB 165 (2001) (sick leave); 
Interstate 
Transport Security

requirement); 
Bath Iron Works Corp.
, 302 NLRB 898, 902 
(1991) (disciplinary polici
es).  An employer is required to pr
o-
vide notice and the opportunity to bargain regarding such 

e-

See, e.g
., 
Success Village Apartments
, 348 NLRB
 
579 (2006).  The 

prerogative to take unpaid leave without using sick or vacation 
time is a significant and substantial change, which violates 
Section 8(a)(5).  
United Rentals
, 349 NLRB 853, 8
63 (2007).
 
The evidence establishes that the June 9 memos regarding 

-
out policies were issued wit
h-
out providing the Union with notice and the opportunity to 
bargain.  The evidence also demonstrates that the parties did 
not a
ddress the specific policies addressed in the June 9 memos 
during contract negotiations, and that, as discussed above, the 
parties had not bargained to an overall agreement or a valid 
impasse.  Instead, Respondent argues that the sick leave pol
i-
cies issued
 
on June 9 did not constitute a change in the E&I 

that any changes contained in the call
-
out policy issued on June 
9 were 
de minimis
.   
 

June 
9 memo regarding sick leave

the elimination of unpaid e
x-
cused days off, the requirement that employees provide a do
c-

failed to comply

were not in fact changes in the existing pol
i-
cies is not s
ubstantiated by the record.  At the time of the hea
r-

Respondent as E&I technicians for 12 years, 10
-
1/2
 
years, and 
5 years respectively; all testified that throughout their emplo
y-
ment with the compan
y, they had been permitted to take unpaid 
days off after exhausting their yearly allotment of sick days, 


m-
ilton confirm that both took unp
aid leave in 2008 and 2009, and 
nothing contradicts their testimony that these unpaid leaves 
represented time off in excess of their yearly allotted sick leave.  

,
 
Keelie Cruz
,
 
testified 
that in 2009 she discovered that
 
E&I 
S

permitting the E&I technicians to take unpaid absences.  When 

discuss the policies contained in the June 9 memos, he d
e-

 
in the d
e-

14
 
                                        
   
 
14
 
I decline to draw an adverse infere


t-
ed by 
the 
General Counsel.  However, I have taken into account the fact 
that Austin, who is still employed by Respondent, was not called to 
testify in my c

contention that the June 9 memos merely reiterated previously existing 
policies regarding use of sick leave and calling out.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
4
22
 

was distributed to the E&I technicians and in effect as of June 
2010, does not contain any provisions prohibiting employees 

 
for a
b-
sences due to illness, or stating that employees will be disc
i-
plined for failing to comply with such rules.  The 2006 
h
an
d-

as well as any prior inconsistent memos, bulletins, policies,
 
or 

 

such policies were actually in effect, based on 1999 and 2001 
attendance and lateness/early out policies that were discovered 
inserted on a sheet of paper into a December 15, 
1998 emplo
y-
ee handbook, is unavailing.
15
  
Human Resources Director Cruz, 
who has been employed by Respondent since February 2008, 
testified that she found these documents in a file cabinet in her 
office.  However, Cruz also testified that the most recent (2
006) 
employee handbook contained the terms and conditions of e
m-
ployment in effect as of 2010, and did not know whether any 
prior versions of the handbook or the attendance policy she 
found in her files were distributed to the E&I technicians.
16
  
I 
therefore
 

m-
ilton that they never received any previous sick leave and call
-
out policies, and find that prior to June 2010 the attendance and 
call
-
out policies in effect were consistent with the E&I techn
i-

mony as discussed above.  
 
Respondent also argues that the requirement that employees 


2000 and 2001.  Cruz testified that she foun
d these notes in the 
office files, but was understandably unable to elucidate the 
specific circumstances surrounding their submission.  In such a 


 
June 2010 policy 

change in terms and conditions of employment.  
 
Nor were the changes in the call
-
out policy 
de minimis
, as 
Respondent argues.  The Board has previously held that chan
g-
es in 

b-
stantial, and significant impact on terms and conditions of e
m-
ployment.  
See 
Flambeau Airmold Corp.
, supra at 165

166 



Consec 
Security
, 328 NLRB 1201 fn. 2, 1203 (1999).  The altered pol
i-
cy here required that employees take the additional time, at 
least 45 minutes prior to the start of their shift, to make repea
t-
ed calls until they actuall
y spoke with a supervisor directly, as 
opposed to simply leaving a message.  Although Respondent 
                                        
   
 
15
 
The 1998 handbook itself does not discuss the provisions of the a
t-
tendance
 
policy.
 
16
 
During cross
-
examination, Cruz testified that the 1999 attendance 
policy may have been distributed with the 1998 handbook in which it 
was discovered.  I do not credit this testimony, as Cruz could not poss
i-
bly have knowledge of the facts regardi
ng distribution of these doc
u-
ments almost 10 years prior to her employment with Respondent.  I 
also do not credit her testimony that previous versions of the employee 
handbook, as opposed to the 2006 version, may have applied as of June 
2010, given the 200

 
argues that the policy only increased the notification time prior 

has found such a period of tim


See
 
AT&T Corp.
, 325 NLRB 
150 (1997) (unilateral elimination of 15
-
minute period for cas
h-
ing paychecks when check cashing service unavailable violated 
Section 8(a)(5)).  Finally, because b
oth of the new policies 
explicitly provided for disciplinary consequences where none 
had existed before, they constituted material and substantial 

m-
ployment.  
Flambeau Airmold Corp.
, supra at 166
; 
see also
 
Bath Iron Works Corp.


and significant unilateral changes).
 
For all of the foregoing reasons, I find that by its June 9 
memos Respondent unilat
erally changed its sick leave and call
-
out policies in the manner described above prior to reaching 
impasse or overall agreement, in violation of Section 8(a)(1) 
and (5) of the Act.  Because there is no dispute that Hamilton 
was disciplined on December 27 
for violating the unilaterally 
implemented policies, I find that the discipline imposed upon 
him violated Section 8(a)(1) and (5) of the Act as well.  
See, 
e.g.,
 
Consec Security
, supra at 1201

1202.
 
C. Alleged 
S
ubcontracting of 
B
argaining 
U
nit 
W
ork
 
It is w
ell settled that the subcontracting of bargaining unit 
work is a mandatory subject of bargaining, unless it involves a 
substantial capital commitment or change in the nature, scope, 
or direction of the business.  
See, e.g
., O.G.S. Technologies, 
Inc.
, 356 N
LRB 
642, 643

644
 
(2011), 
discussing Fibreboard 
Corp. v. NLRB
, 379 U.S. 203 (1964), 
Torrington Industries
, 
307 NLRB 809 (1992); 
Mission Foods
, 350 NLRB 336, 344


i-
tution of one group of workers for 
another to perform the same 

r-
tunity to bargain.  
Mission Foods, 
supra at 344.  
 
The evidence establishes that in June 2010, Respondent su
b-
contracted work performed by the E&I technicians to the co
n-
tractor Jisk for several weeks.  The evidence establishes that the 
three subcontractor employees were performing work which 
was typically performed by the bargaining unit E&I techn
i-
cians, specifically Hamilton and Stern.  The evidence also e
s-
tablishes that
 
the Union was not provided with notice or the 
opportunity to bargain regarding the subcontracting prior to its 
having taken place and, as described above, that no impasse or 
overall agreement had been reached at that time.  
 
Respondent does not contend th
at the June 2010 subcontrac
t-
ing constituted some sort of change in the nature, scope, or 
direction of its business that would obviate an obligation to 
bargain.  Respondent instead argues that it was privileged to 
continue subcontracting in a manner consist
ent with its past 

Westinghouse 
Electric Corp.
, 150 NLRB 1574 (1965).  Respondent asserts 
that here, as in 
Westinghouse Electric Corp.
, the subcontrac
t-
ing:  
 
 
(1) was motivated solely by economic considerations;
 
(2) 
comported with its customary business operations; (3) did not 
vary significantly in kind or degree from an established past 
 PRATT INDUSTRIES
 
 
423
 
practice; (4) had not demonstrable adverse impact on the ba
r-

having 
an opportunity to bargain over the decision.
 
 
Sociedad Espanola de Auxilio Mutuo y Beneficencia de P.R.
, 
342 NLRB 458, 469 (2004), enf
d
. 414 F.3d 158 (1
st 
Cir. 2005).  
 
The applicability of the 
Westinghouse Electric Corp.
 
in the 
context of a newly certifie
d union engaged in negotiations for a 
first contract appears to me to be questionable.  The case itself 
is clearly distinguishable on that basis, as 
Westinghouse
 
i
n-
volved parties with a lengthy bargaining relationship, and the 
union during previous collect
ive
-
bargaining negotiations had 
repeatedly withdrawn proposals to limit the subcontracting later 
alleged to be unlawful in exchange for other enhanced contract 
benefits.  
Westinghouse Electric Corp.
, supra at 1576

1577; 
see 
also
 
Courier Journal
, 342 NLRB 1

10
-
year acquiescence in unilateral changes to health plan priv
i-
leged additional ch
anges during pre
impasse bargaining); 
Gulf 
Coast Automotive Warehouse, Inc.
, 256 NLRB 486, 488

489 
(1981) (union failed to object to polygraph tests 
later alleged to 
constitute a unilateral change).  By contrast, the Board has 
found that where there is no history of acquiescence by the 
specific Charging Party union representing the particular ba
r-
gaining unit in question, the employer is not permitted t
o make 
unilateral changes.  
Eugene Iovine, Inc.
, 356 NLRB 
1056, 1056
 
fn. 3 (2011), 353 NLRB 400, 405

406 (2008) (acquiescence of 
previous union in past practice of unilateral layoffs does not 
exempt employer from providing notice and opportunity to 
bargain
 
to union currently representing bargaining unit emplo
y-
ees); 
see also 
Wehr Constructors
, 315 NLRB 867, 868 (1994), 
enf. denied
 
159 F.3d 946 (6
th
 
Cir. 1998) (
Westinghouse
 
ina
p-

-
bargaining agre
e-
ment prohibited subcon
tracting, indicating lack of union acqu
i-
escence).  In particular, in 
Eugene Iovine, Inc.
, the Board a
f-


c-
tices will not justify 
unilateral implementation of mandatory 



at 1056
 
fn. 3, 353 NLRB at 406 
fn. 9.  Prior to that, in cases i
nvolving newly certified unions 
and first contract situations, the Board often limited its analysis 
to the existence of impasse in overall contract negotiations, 
waiver, and exigent circumstances, as opposed to the 
Westin
g-
house
 
analysis, even where issues 

d-
dressed by the ALJ.  
See, e.g
.
,
 
Brede, Inc.
, 335 NLRB 71, 72

73, 93

95 (2001); 
Sociedad Espanola de Auxilio Mutuo y B
e-
neficencia de P.R.
, supra at 458 fn. 3, 469; 
but see
 
St. George 
Warehouse, Inc.
, 341 NLRB 904, 905

906, 924 (200
4).  I
n-


g-
nizable defense to unilateral change allegations after the u
n-

17
  
Essex Valley Visiting Nurses Assn.
, 343 
NLRB
 
at 843, 
citing 
Mackie Automotive Systems
, 336 NLRB 
                                        
   
 
17
 

a-

the workload contexts.
 
347 (2001); 
Adair Standish
, 292 NLRB 840 fn. 1 (1989), enf
d
.
 
in relevant part
 
912 F.2d 854 (6
th
 
Cir. 1990).  
 
For all of the foregoing reasons, it appears that the 
Westin
g-
house
 
analysis is not a viabl
e legal framework for addressing 
the allegedly unlawful subcontract here.  Nevertheless, I find 
that the evidence in the record does not establish that Respon
d-
ent has satisfied the 
Westinghouse
 
standard.
 
Respondent argues that its decision to subcontract i
n June 
2010 was motivated solely by economic or business consider
a-
tions, in that it was necessarily reacting to a threat made by 
Cruse at the June 16 arbitration to assist all of the other E&I 
technicians with obtaining employment elsewhere, as he had 
for 
Dobson.
18
  
This contention is not particularly persuasive.  
First of all, I find it inherently implausible that the represent
a-
tive of a newly certified union in the midst of negotiations for a 
first contract would pursue a strategy of removing all of the 
ba
rgaining unit employees (among whom it had won an ele
c-
tion), including its shop stewards and negotiating committee 


for a permanent
 
E&I technician position only worked at the 
facility for a few weeks, and were never replaced, indicating 
that the imminent departure of the bargaining unit E&I techn
i-
cians was not an ongoing concern.  Indeed, there is no evidence 
that the issue was discus
sed during negotiations after the su
b-
contracting took place.  As a result, the evidence suggests that 
even if Cruse did actually tell Columbus that he intended to 
provide assistance in finding other employment for the bargai
n-
ing unit employees, Respondent 
did not consider the E&I tec
h-

immediate possibility.
 
The evidence also does not establish that the June 2010 su
b-

i-
ness operations and past 
practices in this regard.  As the party 
asserting the existence of a past practice, Respondent bears the 
burden of proof, and must establish that the practice was cha
r-

could reasonably expect the pr
actice to continue or reoccur on a 

Eugene Iovine, Inc.
, 356 NLRB 
at 1056
, 353 NLRB at 400, 
quoting
 
Sunoco, Inc.
, 349 NLRB 
240, 244 (2007).  The evidence here establishes that Respon
d-
ent had previously subcontracted the work 
of the E&I techn
i-
cians for shut down periods and large projects, when a signif
i-
cant amount of work needed to be completed within a relatively 
short period of time.  Respondent had also previously subco
n-
tracted work related to specific pieces of equipment b
eyond the 
expertise of the E&I technicians.  By contrast, there was no 
shut down period or large project at issue in June 2010, and the 
uncontradicted testimony of the E&I technicians establishes 
that the Jisk employees were performing work ordinarily done
 
by Hamilton and Stern

reorganizing the motor inventory and 
replacing emergency lights, density lights, and exit signs.  In 
addition, there is no evidence that in the past subcontractors 

a-
tions,
 
the purpose for which Columbus testified that the su
b-
                                        
   
 
18
 
Cruse informed Dobson and Kologi of the position that Dobson 

 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
424
 
co
n
tractors were retained in June 2010.  Although the evidence 
establishes that the majority of the bargaining unit E&I techn
i-

n-
tra
c
tors, only one 
of the three subcontractor employees in June 
2010 had been brought into the mill for this purpose.  As a 
result, Respondent has not established that the work performed 
by the Jisk employees at that time was consonant with any pr
e-
viously established practic
e of subcontracting.
 
R
espondent
 
claims that the subcontracting in June 2010 had 
no discernable impact on the bargaining unit employees, and 
thus the fourth component of the 
Westinghouse
 
analysis su
p-
ports a finding that the subcontracting was permissible.  
The 
E&I technicians testified that they were inconvenienced and 
their work impeded by the activities of the subcontractor e
m-
ployees; any remunerative impact is impossible to discern from 
the record.   Nevertheless, the continuing legal vitality of this 
com
ponent of the 
Westinghouse
 
analysis has been eroded, if not 
abrogated, by subsequent Board decisions finding that a detr
i-
mental impact on the bargaining unit employees need not be 
demonstrated in order to find that unilateral subcontracting is 
unlawful.  
S
ee
,
 
e.g
., Acme Die Casting
, 315 NLRB 202 fn. 1 
(1994
);
 
see also
 
Sociedad Espanola de Auxilio Mutuo y Benef
i-
cencia de P.R.
, supra at 469.
 
Finally, I find that the Union was not provided with an o
p-
portunity to bargain regarding the subcontracting decision.  
There is no evidence in the record that Respondent provided the 
Union with notice or any opportunity to bargain prior to su
b-
contracting, and the issue was not addressed during collective
-
bargaining negotiations prior to June 2010.  As a result, I find 
that
 
Respondent has not satisfied this component of the 
Wes
t-
inghouse
 
analysis.
 
For all of the foregoing reasons, I find that Respondent vi
o-
lated Sections 8(a)(
5
) and (
1
) by unilaterally subcontracting 
bar
gaining unit work in June 2010 in the absence of a genuine 
impasse or an overall agreement. 
 
C
ONCLUSIONS OF 
L
AW
 
1. The Respondent, Pratt Industries, Inc., is an employer e
n-
gaged in commerce within the meaning of Section 2(6) and (7) 
of the Act.
 
2. The Unio
n is a labor organization within the meaning of 
Section 2(5) of the Act.
 
3. At all times since September 28, 2009, the Union has been 
the certified exclusive collective
-
bargaining representative, 
within the meaning of Section 9(a) of the Act, of an appropr
iate 
unit of employees consisting of the following:
 
 
All full
-
time and regular part
-
time electrical and instrument
a-
tion technicians employed by the Respondent at the Respon
d-

m-
ployees, truck drivers,
 
clamp truck operators, paper makers, 
yard operators, yard leads, barge operators, other production 
employees, clerical employees, professional employees, 
guards, managers, superintendents, and supervisors as defined 
in the Act.
 
 
4. Respondent violated 
Section 8(a)(1) and (5) of the Act by 
making the following unilateral changes in the terms and cond
i-
tions 
of employment of the bargaining unit employees without 
previously bargaining to agreement or to a lawful impasse:
 
(
a
)
 
Reducing the regularly scheduled
 
work hours of bargai
n-
ing unit employees on or about June 20, 2010; 
 
(
b
)
 
Modifying the work schedules of regular day
-
shift ba
r-
gaining unit employees on or about June 20, 2010;
 
(
c
)
 
Subcontracting bargaining unit work in and around June 
and July 2010;
 
(
d
)
 
Si
nce on or about June 9, 2010, requiring that bargaining 
unit employees use vacation days, as opposed to taking unpaid 
leave, after exhausting their sick leave, eliminating unpaid 
leave;
 
(
e
)
 
Since on or about June 9, 2010, requiring that employees 
submit a 

 
(
f
)
 
Since on or about June 9, 2010, requiring that employees 
speak to a supervisor directly when calling to inform Respon
d-
ent that they will not be coming to work, as opposed to leaving 
a message.
 
(
g
)
 
On or about June 9, 2010,
 
instituting a disciplinary policy 
for bargaining unit employees who fail to comply with the a
t-
tendance and leave requirements unilaterally implemented on 
that date, as described in paragraphs (d), (e), and (f), above.
 
5. By issuing a written warning to Jo
seph Hamilton on or 
about December 27, 2010, for violating its policies unilaterally 
implemented on June 9, 2010, Respondent has violated Section 
8(a)(1) and (5) of the Act.
 
6. The above
-
described unfair labor practices affect co
m-
merce within the meaning o
f Section 2(2), (6), and (7) of the
 
Act.
 
T
HE 
R
EMEDY
 
Having found that Respondent has violated Section 8(a)(1) 
and (5) of the Act, I shall recommend that it cease and desist 
therefrom and take certain affirmative action necessary to e
f-
fe
c

poses. 
 
Respondent shall make whole the bargaining unit employees 
for any loss of earnings and other benefits suffered as a result 
of the unilat
eral changes in work hours, day
-
shift employee 
work schedules, call
-
out policies, and sick leave policies, and 
s
ubcontracting implemented in June 2010, as prescribed in 
F.
 
W. Woolworth Co.
, 90 NLRB 289 (1950), with interest as set 
forth in 
Kentucky River Medical Center
, 356 NLRB 
6
 
(2010)
.
 
Respondent shall be directed to restore the terms and cond
i-
tions of employment
 
that existed prior to its unlawful impl
e-
mentation of the June 2010 modified work hours, modified 
day
-
shift employee schedules, subcontracting, and modified 
sick leave and attendance policies.  Respondent shall make 
whole Joseph Hamilton for any loss of ea
rnings and other ben
e-
fits suffered as a result of the discipline imposed upon him on 
December 27, 2010, as prescribed in 
F.
 
W. Woolworth Co.
, 90 
NLRB 289 (1950), with interest as set forth in 
Kentucky River 
Medical Center
, 
supra.
  
Respondent shall also be 
required to 

2010 discipline, and to notify him in writing that this has been 
done and that the discharge shall not be used against him.
 
 PRATT INDUSTRIES
 
 
425
 
On these findings of fact and conclusions of law and on 
the 
entire record, I issue the following recommended
19
 
ORDER
 
Respondent Pratt Industries, Inc., Staten Island, New York, 
its officers, agents, successors, and assigns, shall
 
1. Cease and desist from
 
(a) Implementing changes in work hours, day
-
shift employee
 
work schedules, call
-
out policies, and sick leave policies in the 
absence of an overall agreement or a lawful impasse in colle
c-
tive
-
bargaining negotiations.
 
(b) Unilaterally subcontracting bargaining unit work in the 
absence of an overall agreement or a l
awful impasse in colle
c-
tive
-
bargaining negotiations.
 
(c) Making unilateral changes in work hours, day
-
shift e
m-
ployee work schedules, call
-
out policies, and sick leave pol
i-
cies, or any other term or condition of employment in the a
b-
sence of an overall agree
ment or a lawful impasse.
 
(d) Disciplining bargaining unit employees for the violation 
of any unilaterally implemented policies.
 
(e) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed
 
them by Section 7 of the Act.
 
2. Take the following affirmative action necessary to effe
c-
tuate the policies of the Act.
 
(a)  On request, bargain in good faith with the Union as the 
exclusive representative of its employees in the following unit:
 
 
All 
full
-
time and regular part
-
time electrical and instrument
a-
tion technicians employed by the Respondent at the Respon
d-

m-
ployees, truck drivers, clamp truck operators, paper makers, 
yard operators, yar
d leads, barge operators, other production 
employees, clerical employees, professional employees, 
guards, managers, superintendents, and supervisors as defined 
in the Act.
 
 
 
(b) On the request of the Union, restore to its bargaining unit 
employees all term
s and conditions of employment prior to the 
changes unlawfully implemented in June 2010, including, but 
not limited to, work hours, day
-
shift employee work schedules, 
call
-
out policies, and sick leave policies, and subcontracting.
 
(c
) Make the bargaining u
nit employees whole for any loss 
of earnings and other benefits suffered as a result of the unila
t-
eral changes in work hours, day shift employee work schedules, 
call
-
out policies, sick leave policies, and subcontracting impl
e-
mented in June 2010, in the man
ner set forth in the 
r
emedy 
section of this decision.
 
(d) Make Joseph Hamilton whole for any loss of earnings 
and other benefits suffered as a result of the December 27, 2010 
discipline issued to him, in the manner set forth in the 
r
emedy 
section of this d
ecision.
 
(e) Within 14 days of the date of this Order, remove from all 
files any reference to the December 27, 2010 discipline of J
o-
                                        
   
 
19
 
If no exceptions are filed as provided by Sec
.
 
102.46 of the 

m-
mended Order shall, as provided in Sec
.
 
102.48 of the Rules, be adop
t-
ed by
 
the Board and all objections to them shall be deemed waived for 
all purposes.
 
seph Hamilton, and within 3 days thereafter, notify Hamilton in 
writing that this has been done and that the discipline will
 
not 
be used against him in any way.
 
 
(f) Preserve and, within 14 days of a request, or such add
i-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, 
social security payment re
c-
ords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to analyze the amount of backpay, 
if any, due under the terms of this Ord
er.
 
(g) Within 14 days after service by the Region, post at the 
facility at 4435 Victory Boulevard, Staten Island, New York, 

20
  
Copies of 
the notice, on forms provided by the Regional Director for R
e-
gion 29, 

e-
sentative, shall be posted by the Respondent and maintained for 
60 consecutive days in conspicuous places including all places 
where notices to employees are customarily posted.  In addition 
to physical po
sting of paper notices, notices shall be distributed 
electronically, such as by email, posting on an intranet or an 
internet site and/or other electronic means if Respondent cu
s-
tomarily communicates with its employees by such means.  
Reasonable steps shall
 
be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by any other 
material.  In the event that, during the pendency of these pr
o-
ceedings, the Respondent has gone out of business or closed the 
facility involved in thes
e proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the notice to 
all current employees and former employees employed by the 
Respondent at any time since June 1, 2010.
 
(h) Within 21 days after service by the Region, file w
ith the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that 
Respondent has taken to comply.
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Age
ncy of the United States Government
 
 
The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this 
n
o-
tice
.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join or assist a union
 
Choose representatives to 
bargain with us on your b
e-
half
 
Act together with other employees for your benefit and 
protection
 
                                        
   
 
20
 
If this Order is enforced by a judgment of a United States court of 

a-

 

g-
ment of the United States Court of Appeals Enforcing an Order of the 

 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
426
 
Choose not to engage in any of these protected activ
i-
ties
 
 
W
E WILL NOT
 
implement changes in work hours, day
-
shift 
employee work schedules, call
-
out policies, a
nd sick leave 
policies in the absence of an overall agreement or a lawful i
m-
passe in collective
-
bargaining negotiations.
 
W
E WILL NOT
 
unlawfully subcontract bargaining unit work in 
the absence of an overall agreement or a lawful impasse in 
collective
-
bargai
ning negotiations.
 
W
E WILL NOT
 
make unilateral changes in work hours, day
-
shift employee work schedules, attendance policies, and sick 
leave policies, or any other term or conditions of employment 
in the absence of a lawful impasse.
 
W
E WILL NOT
 
discipline bargaining unit employees for the 
violation of any policies unilaterally implemented in the a
b-
sence of an overall agreement or a lawful impasse.
 
W
E WILL NOT
 
in any like or related manner interfere with, r
e-
strain, or coerce you in the exercise o
f the rights guaranteed to 
you by Section 7 of the Act.
 
W
E WILL 
on request of the Union bargain in good faith with 
the Union as the exclusive representative of our employees in 
the following unit:
 
 
All full
-
time and regular part
-
time electrical and instrum
ent
a-
tion technicians employed by the Respondent at the Respon
d-

m-
ployees, truck drivers, clamp truck operators, paper makers, 
yard operators, yard leads, barge operators, other production 
employees, 
clerical employees, professional employees, 
guards, managers, superintendents, and supervisors as defined 
in the Act.
 
 
W
E WILL 
on request of the Union, restore to our bargaining 
unit employees all terms and conditions of employment as they 
existed prior to
 
June 2010, including, but not limited to, work 
hours, day shift employee work schedules, call
-
out policies, 
sick leave policies, and subcontracting.
 
W
E WILL 
make the bargaining unit employees whole for any 
loss of earnings and other benefits suffered as a
 
result of the 
unilat
eral changes in work hours, day
-
shift employee work 
schedules, call
-
out policies, sick leave policies, and subco
n-
tracting implemented in June 2010.
 
W
E WILL 
make Joseph Hamilton whole for any loss of ear
n-
ings and other benefits suffered
 
as a result of the discipline 
imposed on December 27, 2010, less any net interim earnings, 
plus interest.
 
W
E WILL 

remove from our files any reference to the unlawful December 
27, 2010 discipline of Joseph
 
Hamilton, and within 3 days 
thereafter, notify Hamilton in writing that this has been done 
and that the discipline will not be used against him in any way.
 
P
RATT 
I
NDUSTRIES
,
 
I
NC
.
 
 
